COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


PHILIP MORRIS USA, INC. AND
 TWIN CITY FIRE INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 1733-06-2                                         PER CURIAM
                                                                  DECEMBER 5, 2006
CHARLOTTE H. CYPRESS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Michael N. Salveson; Hunton & Williams LLP, on briefs), for
                 appellants.

                 (Ruth E. Nathanson; Maloney, Parks, Clarke & Nathanson, P.C., on
                 brief), for appellee.


       Philip Morris USA, Inc. (employer) appeals a decision of the Workers’ Compensation

Commission awarding permanent and total disability benefits to Charlotte H. Cypress (claimant),

and finding that (1) claimant proved a causal connection between her back injury and her left and

right leg symptoms; (2) upon consideration of the ratings issued in this case, claimant proved a

quantifiable loss of function of both legs; and (3) claimant proved she is unable to use her legs to

any substantial degree in gainful employment. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Cypress v. Philip Morris USA, VWC

File No. 162-18-08 (June 16, 2006).1 We dispense with oral argument and summarily affirm




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
           The commission denied employer’s motion for reconsideration on July 6, 2006.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-